Exhibit 10.1

Agreement

between and among

1.    Harman Management GmbH,

        Becker-Göring-Straße 16, 76303 Karlsbad, Germany,

– hereinafter referred to as “the Company” –

represented by its shareholder Harman International Industries, Inc.

-hereinafter referred to as “Harman”-

and

2.    Dr. Klaus Blickle,

        [Address Intentionally Omitted],

– hereinafter referred to as “the Managing Director” –

- collectively referred to as “the Parties” –

Recitals

 

(1) Whereas, on May 30, 2008 the Parties entered into a Managing Director
Employment Agreement (hereinafter: “MDEA”), pursuant to which the Managing
Director performed his duties as Chief Executive Officer of the Harman
Automotive Division and managing director of the Company.

 

(2) Whereas, the Parties wish to enter into an amicable arrangement with regard
to the termination of the MDEA between the Company and the Managing Director
dated May 30, 2008 based of the notice of termination by the Company dated
April 7, 2010.

NOW, THEREFORE, the Parties agree as follows:

Section 1

Termination

 

(1) The Company and the Managing Director agree that the MDEA shall be
terminated effective June 30, 2011 (hereinafter: “Termination Date”) based on
the notice of termination by the Company dated April 7, 2010.

 

(2) The Managing Director has already resigned from the office as managing
director (Geschäftsführer) of Harman Becker Automotive Systems GmbH and his
position as



--------------------------------------------------------------------------------

 

Chief Executive Officer of the Harman Automotive Business. The Company has
accepted such resignation and has already arranged for cancellation of the
Managing Director’s registration in the Commercial Register.

 

(3) The Company continues to irrevocably release (freistellen) the Managing
Director from performing his services and duties under the MDEA until the
Termination Date; any remaining vacation entitlement of the Managing Director
shall be deducted from such period of release.

Section 2

Compensation

 

(1) Based on a fixed annual gross salary of €500.000,00, the Managing Director
will receive his fixed monthly gross salaries for the remaining months until the
Termination Date in an amount of €41.666,00 gross per month.

 

(2) In addition to the Cycle 1 bonus for the fiscal year 2009/2010 in the amount
of gross €283.562,00 already paid by the Company, the Managing Director will
receive as bonus for Cycle 2 of fiscal year 2009/2010 a payment in the amount of
gross €45.000,00 (the “Cycle 2 Bonus”). The Cycle 2 Bonus payment is due and
payable together with the pay slip in June 2011. The entitlement to the Cycle 2
bonus is already accrued and hereditary. The Parties agree that by payment of
the Cycle 2 Bonus any and all bonus claims of the Managing Director arising from
the MDEA or the MIC program of Harman, including such for fiscal years 2009/2010
and 2010/2011 according to Article 4.3 of the MDEA, shall be fully and finally
settled.

 

(3) Article 4.7 of the MDEA shall continue to apply until the Termination Date,
i.e. the Company will provide for the insurance payments set forth in
Article 4.7 until the Termination Date. The Parties will then make all
declarations necessary to transfer the insurance policies to the Managing
Director effective as of June 30, 2011.

 

(4) Article 4.10 of the MDEA shall continue to apply, i.e. the Company shall
reimburse the Managing Director for tuition for his dependent children until the
Termination Date as set forth in the MDEA.

 

(5) Article 6 of the MDEA shall continue to apply unchanged until the
Termination Date.

 

2



--------------------------------------------------------------------------------

Section 3

Company Car / Return of Items

 

(1) The Managing Director shall be entitled to continue to use his company car,
type Mercedes GL, official license plate number KA-HI 5005, for private purposes
until the Termination Date. The Company shall continue to pay the leasing
payments for the company car and inspection and maintenance work carried out in
an authorized Mercedes garage. The Managing Director shall return at the
Termination Date the car in proper condition with all accessories and all keys
and papers to the Company’s fleet manager at the seat of the Company .

 

(2) The Managing Director shall immediately return to the Company all documents
and business records still in his possession, if any.

Section 4

Company Pension

 

(1) The parties mutually agree to amend and rephrase Article 4.6 para 2 of the
MDEA as follows:

“The Annual Pension shall be in the amount of €33.500, and shall be paid in
twelve (12) equal monthly installments commencing the month following the month
during which the last one of the following conditions has been satisfied:

 

  (i) the Executive has attained the age of 60; and

 

  (ii) the Executive is not employed by the Company or any of its Affiliates.

 

(2) The remainder of Article 4.6 of the MDEA shall remain unaffected.

Section 5

Confidentiality

 

(1) The Managing Director undertakes not to disclose any confidential
information or secrets of the Company and the Affiliated Companies, in
particular their business and trade secrets. The Managing Director may not keep
any business-related documents, including any electronically stored records,
which contain information according to sentence 1.

 

(2) The Managing Director shall keep the content of this Agreement strictly
secret and confidential, except if and to the extent he is legally obligated to
disclose same or if disclosure to authorities becomes necessary for tax or
social security purposes.

 

3



--------------------------------------------------------------------------------

Section 6

Approval of Acts

The Company shall ensure that the shareholders of Harman Becker Automotive
Systems GmbH will grant approval of acts (Entlastung) of the Managing Director
for the time of his office as Managing Director in course of the approval of the
respective financial statements. Signed copies of the shareholders’ resolutions
concerning approval of the acts will be provided by the Company to the Managing
Director immediately after they have been passed.

Section 7

Stock Options

Any stock options or RSUs granted to the Managing Director are subject to the
terms, conditions and restrictions of the respective stock option agreements and
restricted share units agreements entered into between the Managing Director and
Harman International Industries, Inc. and the applicable stock option and
incentive plans.

Section 8

Negative Utterances

The Managing Director shall not make any negative utterances, whether oral or
written, express or implied, concerning the Company, any Affiliated Company, or
any of their directors, officers or employees, suppliers or customers. In
particular, notwithstanding and in addition to the Managing Director’s general
secrecy obligations, the Managing Director will not discuss or make any kind of
statements with respect to the Managing Director’s history with, and views of,
the Harman Group.

Section 9

Press Release

The Parties will make statements or comments to the public about the Managing
Director, his termination and resignation only if and to the extent expressly
agreed between the Parties in advance.

 

4



--------------------------------------------------------------------------------

Section 10

Covenant not to compete

The provisions of Article 8 of the MDEA shall remain unaffected.

Section 11

Settlement

The Parties agree that upon signing of this Agreement neither of the Parties
shall have any claims, whether past, present or future, known or unknown,
arising from the MDEA terminated as of the Termination Date and/or in connection
with its termination, except for claims based on the rights and duties agreed
upon in this Agreement.

Section 12

Governing Law and Jurisdiction

 

(1) This Agreement is governed by, and shall be construed in accordance with,
the laws of Germany.

 

(2) All disputes arising from this Agreement, the validity of its conclusion and
its interpretation, shall be decided by an arbitration court which shall have
exclusive jurisdiction over such matters, and which jurisdiction shall exclude
the jurisdiction by any court over such matters. Pursuant to Article 1031, para.
5 of the Federal Rules of Civil Procedure, a special arbitration agreement is
concluded thereon which is attached to this Agreement as Exhibit 1.

Section 13

Miscellaneous

 

(1) Any amendments of or supplements to this Agreement must be in writing signed
by both the Managing Director and the shareholder(s) of the Company in order to
be effective, including any amendment of this provision.

 

(2) This Agreement represents the entire agreement and understanding of the
Parties and supersedes and cancels any prior written or oral agreement between
the Managing Director and the Company or Affiliated Companies, including,
without limitation, any prior employment agreements or arrangements, whether
written or oral.

 

5



--------------------------------------------------------------------------------

(3)

The invalidity of any provision of this Agreement shall not affect the validity
of the remainder hereof. Any invalid provision or omission, if any, in this
Agreement shall be replaced by an appropriate provision which best approximates
the economic arrangement intended by the Parties.

 

Harman Management GmbH

represented by its shareholder

Harman International Industries, Inc.

    By:/s/ John Stacey     Date: February 23, 2011 Name: John Stacey    

Titel: Executive Vice President

          and Chief Human Resources Officer

        /s/ Dr. Klaus Blickle     Date: February 23, 2011 Dr. Klaus Blickle    

 

 

 

6



--------------------------------------------------------------------------------

Arbitration Agreement

between and among

 

1. Harman Management GmbH, Becker-Göring-Straße 16, 76303 Karlsbad, Germany,

represented by its shareholder Harman International Industries, Inc.

and

 

2. Dr. Klaus Blickle, [Address Intentionally Omitted],

- collectively referred to as “the Parties” –

The Parties agree hereby as follows: All disputes arising from the Agreement
appended hereto between Dr. Klaus Blickle and Harman Management GmbH including
its validity shall be finally settled by three arbitrators according to the
Arbitration Rules of the German Institution of Arbitration e.V. (DIS) without
recourse to the ordinary courts of law. The arbitration tribunal shall also
decide on the validity of this arbitration agreement. The arbitral tribunal
shall apply German substantive law. The language of the arbitration proceedings
shall be English. If one party desires consideration of a document or of witness
testimony in another language, that party must undertake the prior translation
or simultaneous translation, respectively, of the same and alone carry such as a
separate, non-refundable expense. The place of arbitration shall be Frankfurt am
Main, Federal Republic of Germany. With exception of possible translation
expenses as described above, the winning party is entitled to the award of all
necessary (in accordance with Section 91 ZPO (German Civil Procedure Code))
costs and necessary (in accordance with Section 91 ZPO (German Civil Procedure
Code)) expenses in connection with the proceedings (including attorneys’ fees in
accordance with the German Act on Attorney’s Fees (RVG)).

 

Harman Management GmbH

represented by its shareholder

Harman International Industries, Inc.

    By:/s/ John Stacey     Date: February 23, 2011 Name: John Stacey    

Titel: Executive Vice President

          and Chief Human Resources Officer

        /s/ Dr. Klaus Blickle     Date: February 23, 2011 Dr. Klaus Blickle    

 

7